                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROSE GARCIA,

              Plaintiff,

v.                                                             CV No. 17-990 WJ/CG

SAFECO INSURANCE COMPANY, et al.,

              Defendants.

                 ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Withdraw

Pursuant to D.N.M.LR-Civ. 83.8(a), (Doc. 40), filed November 17, 2018. The Court,

having read the Motion, noting it is unopposed, and being otherwise fully apprised, finds

that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Blake J. Dugger, Esq. is permitted to

withdraw as counsel of record and Plaintiff Rose Garcia shall proceed pro se, with the

ability to seek substitute counsel if desired, and all pleadings, motions, and other papers

shall be served on Plaintiff at 1513 E. Rose Lane, Hobbs, New Mexico 88240.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
